NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



J.L.H-P.,                                )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D19-2322
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed September 30, 2020.

Appeal from the Circuit Court for Polk
County; Melissa Gravitt, Judge.

Howard L. Dimmig, II, Public Defender,
and Kevin Briggs and Carly J. Robbins-
Gilbert, Assistant Public Defenders,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Katie Salemi Ashby,
Assistant Attorney General, Tampa, for
Appellee.




PER CURIAM.

             Affirmed.

NORTHCUTT, BLACK, and SLEET, JJ., Concur.